Earl Warren: The National Lead Company versus Commissioner of Internal Revenue, Number 124. Mr. Riemer.
Karl Riemer: Riemer.
Earl Warren: Excuse me, Riemer.
Karl Riemer: Okay. Your Honor, there is no -- Your Honors, may it please the Court. There is no material factual difference between the -- Allen-Bradley case on this.The only material difference between the two cases that I can see is that my Brother Peters won and I lost below. I'd like to review this amortization program for a moment that came in, in 1940, when we were faced with an emergency and when American business and industry still had a depression psychology. Mr. Peters said that there was much responsible opinion to the effect that our physical plant was overbuilt at that time. American business and industries were afraid of a post-war depression. That's why it did not want to invest its capital in new productive facilities, which it might not be able to make economic use of after the war. In those circumstances, Congress made a compact with business and industry that if they would build these facilities, that this cost could be amortized to give such profits as could be earned during the emergency period. Now, there had to be a cutoff date. Congress legislated in the summer of 1940. First, it said that no facility completed after July 10 could be treated -- could be treated as an emergency facility. Later, it pushed the date back, but it made this provision that to the extent that a facility has been completed after the critical day, it could be certified that amortization could apply to the cost attributable to construction after the critical date. That was one problem that the percentage certificates in the early days of the program saw. The second problem that those percentage certificates in the early days saw was this.As Undersecretary Patterson said in the report, which is in the record. In the early days, there was difficulty in determining especially where a facility had been begun before the Blitzkrieg broke loose, whether it was really designed for defense or for -- for facility -- for civilian purposes. So in those early days, if the certifying agencies decided that 30% of the facility was for defense and 70% was for civilian use, they issued a certificate of 30% of cost up to 30% of cost. Now, taxpayers who got those certificates have no complaints because limiting amortization to 30% of cost of a facility that is only 30% necessary is only a practical and convenient means of reflecting the determination of necessity made by the certifying agency. Now, that leads me to what the certifying agencies did in these cases. First, I think the record can leave no doubt that they found as to each of these facilities that they were necessary in the interest of national defense, period. Those are the statutory words.
Stanley Reed: Hundred -- hundred percent?
Karl Riemer: Well, necessary in the interest of national defense, Mr. Justice Reed. Period. I don't think you can express that in terms of percentage. You can say that a facility is half necessary, that is half of it is necessary, but that's something else. They found first that these facilities were necessary in the interest of national defense and that's what Congress told them to find. They found also, as to the facilities which are involved in these cases before you that it was to the advantage of the Government that the facilities be privately financed. Now, I don't quarrel with the fact that the War Production Board undertook to determine that, to make a decision as to that.But there's not a word in the statute which imposes a duty upon them to make that determination. They made it here. They also found in respect of each of the facilities that's before this Court that the facility had postwar utility. Now, assuming that that's something that's easy to decide or can be decided at all in the midst of a war. Assuming that, there's nevertheless, not a word in the statute that lays that function of making a decision on that point to the certifying agencies. Fourth, the certifying agencies found in respect of the facilities that are here involved that the difference between normal peacetime cost of these facilities and their cost during the war was X percent, 35 in this case, 80 in another and so on. That is the amount that the War Production Board tried to limit our amortization to and the record shows that. It shows that the certificates were limited as to percentage of cost only because they were determined to have postwar utility and that they had excess war cost. There was no qualification of the necessity, whatever. Now, I'd like to pass to another point that is obviously of interest to the Court. Why are we here in 1956? In the first place, the War Production Board and its predecessor agencies had no protest system. As a practical matter, all of us who were here during the war know this. You couldn't take up your time protesting. It was futile anyway. Second, Congress set up no provision for review of determinations of necessity. Much less did it set up a provision for review of determinations of excess war cost and postwar utility. There was no review available within the administrative agency. Second, in 1947, the United States Graphite Company went to the District Court in the District of Columbia where they petitioned for mandamus to the Secretary of Commerce, the -- the successor to the WPB to correct a certificate. Now, that wasn't very long delay. The District Court of the District of Columbia decided no mandamus. Mandamus will not lie to correct administrative discretion. We think that's good law. The Government thinks that's good law. With all due respect, Mr. Justice Harlan, the Second Circuit Court of Appeals said mandamus would lie if there was an error. That's where we quarrel with that decision. The taxpayer, U.S. Graphite, appealed that decision to the Court of Appeals, the District of Columbia Circuit. It lost by a divided Court. It sought a petition for certiorari here and that was denied. That occurred in 1949. Now, since the courts over the country generally do not have jurisdiction over mandamus against a federal administrative agency, since you can only bring such a case here in the District of Columbia, taxpayers generally know it was futile to seek mandamus to correct these errors in 1949 and from thereon. The same taxpayer, then called the Wickes Corporation went to the Court of Claims. The Court of Claims was convinced that even if mandamus didn't lie to correct an error and we say that's right because there might be a reasonable basis for what the administrator did in the first place. Nevertheless, what the administrative did was wrong and therefore, the Court of Claims granted relief to the Wickes Corporation. At that point, the question came up, should the Government ask this Court to review? The Government did not ask this Court to review. At that point, it seems to me that taxpayers generally could have assumed that the tax question had been decided. The next defense of interest is that the National Lead Company Case, which incidentally are involved in many other issues was scheduled for trial in the Tax Court. Just before the trial, the Commissioner of Internal Revenue announced that he would not follow the Wickes decision. So as far as National Lead is concerned, we had to go to the Tax Court with it or let it drop forever because our hearing would soon be over and we would have no way to contest to change the tax liability for the years here involved. Now, Mr. Zarky has read to you the statute. Perhaps it is not the best legislative draftsmanship, but I don't have too much trouble with it. There shall be included only so much of the amount otherwise, constituting such adjusted basis as is properly attributable to such construction as -- as either the Secretary or the -- or -- or the Secretary of the Navy has certified, as is attributable to such construction as has been certified. Mr. Zarky wants you to read that as though that properly attributable clause were not in there as though the statute said there shall be included only such -- so much of the amount as either the Secretary of War or the Secretary of the Navy has certified. I say that is a misreading of the statute. I come also to this question of partial certification. Of course, the certifying agencies had power to certify parts of facilities and they did certify parts of facilities. And that power comes not from the section, which we are discussing, subsection f(1), but from the very definition of an emergency facility. That term according to the statute means any facility, land, building, machinery, equipment or part of their armory, which either Secretary has certified. Now, I can't think of any problem of partial certification of any facility, which is only partly physically necessary to the national defense, which couldn't be certified under that provision. 50% of a factory, that's all right. One production line instead of another, that's all right. Part of a facility could be certified, but this authority to certify a part does not come from the so called "only so much clause" of Subsection f(1). The Commissioner dismissed it, almost through the wave of a hand the immensely difficult problem of postwar use. We had an amortization law under -- in World War I. That is three months after the war had ended, Congress passed a provision providing or allowing reasonable deductions for the amortization of facilities paid for by the taxpayer and used in war production. The Commissioner of Internal Revenue determined that it would be reasonable to allow as such a deduction, the difference between cost and value in use after the war. Now, that's a logical enough concept, but it created endless practical difficulty. It was one of the principal subjects, which interested the famous Customs Committee investigating the Bureau of Internal Revenue. It was a difficult problem and Congress knew it was. Congress knew in 1940 that it was. It meant to avoid those difficulties and it did avoid those difficulties by leaving the problems of postwar use and excess war cost out of the statute. The Commissioner says the problems of the World War I Law were solved by fixing the period, the five-year period or less. The one thing that was sure about the World War I Law was the period because the war was already over when Congress acted. Now, whether the War Production Board was wise or unwise in injecting into this amortization scheme, these problems of postwar utility and excess war cost, these are factors requiring a degree of clairvoyance. That's not the issue here whether they were wise or unwise by standards that we might apply today. The issue here is the -- the issue of power of an administrative agency. That experience has shown that a statute should have been more comprehensive is no wants for extending it. I come to the principle which in the last analysis, the supposed principle, which in the last analysis must give the Commissioner his chief support. He cannot find a word in the statute to indicate that Congress was concerned with cost or with postwar utility or with excess war cost. The precise language of the statute and the illuminating legislative history belie that possibility. They make the Commissioner's position untenable. So, he espouses what we regard as a novel and dangerous doctrine. He said that the power of an administrative agency is to be measured not by what Congress granted it but by what Congress didn't say it could do or didn't say it couldn't do.
Speaker: I beg your pardon.
Karl Riemer: This is no exaggeration. In the Allen-Bradley brief, the Commissioner says, “In dealing with these difficult problems, Congress did not say these agencies should be precluded from determining that only part of the cost of facilities is necessary. I want to say a word about the regulation.
Speaker: Don't forget the Court of Appeals that's on the stage, will you? Thank you.
Karl Riemer: Very well, sir.
Speaker: Please.
Karl Riemer: I will try to come back to it.
Speaker: Not because it's --
Karl Riemer: I want to --
Speaker: -- my old circuit because I think that's the -- that's in this case as far as the bill is concerned.
Karl Riemer: Very well, sir. I will -- I had it in mind. I want to say this about the regulation. There has never been -- I should say -- there never was a regulation of the War Department, of the Navy Department or of the WPB which referred by so much as one word to the matter of excess war cost, postwar utility which are the only reasons why there was a limitation on these certificates. There was no published regulation. It was internal policy. I don't think the world whether it knew or not was bound by that internal policy. That most the regulations did was say in the latter day that no certificate would be granted unless it was found to the advantage of the Government to have them privately commence. Now, Mr. Justice Harlan, as to the decision of the Second Circuit, the Court of Appeals of the Second Circuit, in the first place, I think the court below, with due respect, misinterpreted the facts. Perhaps, that was my fault. I don't think the Court understood that there was in fact in this record and if not so clear in the record in the clear understanding of the parties, the determination by the WPB that these facilities were necessary, period. And that the limitation of -- was bottomed only on the determinations as to excess war cost and postwar utility. I have no doubt, but that Court was impressed and I am sometimes ashamed of the time it takes to dispose of tax controversy. But that question wasn't raised until the Commissioner filed his brief in the Second Circuit. It was -- the question wasn't, in brief, for the taxpayer. We have no opportunity. We tried hard. We made a motion for rehearing. We tried hard to explain to the Court that there was no undue delay here. That there was no opportunity to protest to the WPB that there was no system of review or appeal of WPB decisions, that mandamus had been sought in the District of Columbia and that the District of Columbia's Court said, “Mandamus will not lie to control administrative discretion, which we think is right. If the Court of Appeals for the Second Circuit thought that there was any real doubt that there was a finding that these facilities were necessary, just as necessary as any aluminum plant built early in the war, there can't be any doubt of it involved bearing factory. I don't care when you build it, was necessary. The limitations were attributable to other policies. I say if the Court up there had any real doubt as to what the fact was as to the finding made by the WPB, it should have sent the case back to the Tax Court for findings on the subject. We asked them to do that. They refused. We would still ask this Court to remand if there is doubt, if there can be doubt, we say there can be none in the face of the record that there was a finding of necessity and that the subsidiary findings were due to other unrelated policies whether wise or unwise.
Felix Frankfurter: Do you say that the Court of the District, the Court of Appeals of-- in the district held that mandamus would not lie?
Karl Riemer: Well, they did it in this way.
Felix Frankfurter: But probably the Second Circuit went to all my knowledge that's just the opposite.
Karl Riemer: Well -- well the --
Felix Frankfurter: (Voice Overlap) --
Karl Riemer: -- to that extent, I think the --
Felix Frankfurter: (Voice Overlap) --
Karl Riemer: -- the Court of Appeals for the Second Circuit with all due respect --
Felix Frankfurter: And all my --
Karl Riemer: -- misinterpreted the decision of the District of Columbia Courts. Judge Pine in the District of Columbia held -- in the Graphite Company case that he -- he said that he agreed with the Government interpretation, but he also said in his opinion that mandamus will not lie to control executive discretion. That decision was affirmed per curiam with Judge Wilbur Miller dissenting in a fine opinion.
Felix Frankfurter: Quit the opinion. Ambiguously clear because the Court of Appeals says that the case decided the opposite to remind you of.
Karl Riemer: Well, Your Honor --
Felix Frankfurter: What if the district had entertained my limit proceeding to that purpose (Voice Overlap) --
Karl Riemer: Has entertained -- has entertained.
Felix Frankfurter: Well then the (Inaudible) then they go on to say, “If the petitioner had sought mandamus or appropriate injunctive relief in the District of Columbia happened successfully you can't imagine them in something no matter somewhere but the Court of Appeals merely understood the law of (Inaudible) and filed a piece of paper which could be thrown out of court.
Karl Riemer: Well, that --
Felix Frankfurter: That (Voice Overlap) --
Karl Riemer: -- that's the only interpretation that I can place on the Court of Appeals opinion, Mr. --
Felix Frankfurter: Which divided in your case, didn't it?
Karl Riemer: I think so.
Felix Frankfurter: Well, I must say.
Karl Riemer: And I will --
Felix Frankfurter: (Inaudible)
Karl Riemer: (Voice Overlap) -- I will leave the interpretation --
Felix Frankfurter: But I look at that.
Karl Riemer: -- of what the District Court and the Court of Appeals in the District did to this Court.
Felix Frankfurter: I must say if that that's so, if you'll join the -- the possibilities of ambiguity it can cause division.
Karl Riemer: [Laughs] Thank you.
Earl Warren: Mr. Zarky.
Hilbert P. Zarky: If the Court please -- I -- I think that at least enclosed in the knob of the controversy between the parties here, must be a determination of what the -- what War Production Board did and what it didn't do and we can't reach the illegal questions until we first find out what the facts are. National Lead says that the War Production Board determined that these facilities were necessary in the interest of the national defense, period. Allen-Bradley says that we admitted that these facilities were necessary in the interest of the national defense. I think neither statement can be accepted as correct. The best place to find this is in the record and if the Court will bear with me, let me read from pages 12 and 13 of the record in National Lead and they say this consists of an affidavit given by the Chief of the Tax Amortization branch and this affidavit has been used in all these cases beginning way back with the case in the Court of Appeals for the District of Columbia. So, these are the facts which all the taxpayers have accepted. The first question is what was going on in 1943? And here's what the affidavit says. We are entering into a face of total wealth -- wealth warfare under which our materials and manpower went short supply. It would seem no investment of capital should be made unless it was fairly necessary, goes down to say would increase tax rate, necessity certificates had become attracted, but the cost of Government was a real sacrifice with -- to the Government. And for these reasons, the matter was reexamined and submitted for policy considerations. Now, on pages 14, the affidavit said and this is after the policy decision had been laid at paragraph 16. I-- I'm sorry, Your Honor. I got the wrong page. On page 15, he describes the war production policy as being one where certificates would not be issued unless they were in the interest of the national defense and the Government's financial risk was being safeguarded. Now, what the War Production Board then did, then becomes clear when we take this memorandum of instructions issued for its personnel and the standard was the war production set for its own guidance as to what it would do in future cases. This appears on page 46 of the record.
William J. Brennan, Jr.: I didn't understand your page 15 reference.
Hilbert P. Zarky: The page 15 was to describe the general situation that confronted the War Production Board when it made a policy decision saying, “Here are the rules we will apply in the future.”
Speaker: But none of that belies the fact that they had certified and continued to certify the physical facilities as such to be necessary from the point of view with the war. All they're saying here is that we'd like to save the Government a little money and therefore we're going to add this additional factor to our certifications and the question at issue is whether they had the power under the statute to add that additional factor, isn't that the whole case?
Hilbert P. Zarky: Well, I -- I must -- I must first quarrel a little bit with your premise.
Speaker: Well I'm not -- I'm not asking you.
Hilbert P. Zarky: Yes. Let me make it clear. Let's say here, the Act that comes in says, “We want to construct factory, extra business so and so.” The first question is “Do we need a factory of that type?” And let us assume the War Production Board said, “Yes. This kind of factory is essential.” But that's not all that the War Production had to do. It had to decide, “Do we want to construct it by this taxpayer or do we want it construct by the Government?” If it's constructed by the Government, it may be at a considerable saving. If it's constructed by this taxpayer, it may affect our whole economy. It's not just a question of cost. It's the questions of price control, in which the tax rate played a heavy role. Questions of the sacrifice of materials. Is this particular taxpayer better equipped than somebody else to do the same thing or the same kind of factory? There was a host of problems, which the War Production Board had to decide in its own mind before it could come to the particular decision with respect to a particular taxpayer whether a particular certificate would be issued. So that one of the elements, among many if they had to take into account was this element of what will it cost the Government? How it would affect the revenue? How it would affect price control, et cetera. And all I want to do and make at this point is to make clear that that is the fact in which they did take into account. So, they didn't say, "This is absolutely necessary at 100% of cost by this taxpayer." They made a relative determination saying if this is sorted by for only this percentage of cost, then it's in the interest of the National Government and all I'm submitting is that is not a certification that this is absolutely, irrevocably, essential to the Government no matter what the circumstances are with respect to which we thought and with respect to which we'd issued the certificate. And all I want to do to make it clear at this point is that these were the very factories which the War Production Board did take into account. In other words, the War Production Board, had it been told, that it must issue either 100% certificate or no -- no certificate and even if it had determined that it did need this particular types of plants, it could have still said in its discretion, "but we don't want it and built by this taxpayer. We will issue no certificate. We will ask the Reconstruction Finance Corporation to build us a plant. Ask this taxpayer to lease it. If he doesn't want to do it, we'll get another contractor for the Government, if not, the Government will run it itself. But we don't have to jeopardize the revenue, the total tax collections and the impact upon the price doctrine by saying that this taxpayer must have this. It's essential to the war, sure, but not that this taxpayer do it at this price to the Government." And that's the very standard, which the Board set up. It said, ‘We will not issue a certificate for 100% in the future if these plants had postwar utility. We will only issue them if they don't have any." That means the taxpayer will utilize the full value of the facility in creating income during the emergency and after that, he'll have nothing left of value. He should deduct 100% of the cost during the time he's earning the income.” But he was still going to have -- they have here perhaps a machine tool, will last 20 years. The war may last only another two years.Why should the Government subsidize this taxpayer to have machine tools that he'll -- could barely use another 18 years with the cost already written off when the Government could buy the same machine tool, make them available, get the same production for the war and still have the tools for itself after the war.
Speaker: Now, what you're really saying if I understand your argument is that the Government at this stage was interested in the financial, the economics of this emergency statute.
Hilbert P. Zarky: Yes.
Speaker: And they thought they could go ahead and require the War Production Board so that they could go ahead and require the feasible facility and at the same time fulfill the economic aspect by issuing 35% certificate or 50% certificate. And are -- what you're saying it seems to me is that although they did -- if they had known that they were without power to do that, they might have taken a new look at the situation of an issue ab initio and then said, “No, we won't have this physical plant built at all.” But it doesn't belie the fact that they did what they did.
Hilbert P. Zarky: That's right, that they might have done something else Justice Harlan.
Speaker: Yes, they might have but they didn't.
Hilbert P. Zarky: They may have come running to Congress and said, “This is an impossible situation."
Speaker: Yes.
Hilbert P. Zarky: We can't answer these delicate questions yes or no, black or white. The Courts have told us we have no authority. We must have that authority. And Congress I'm sure, if these are possible, would have given them the authority.”
Speaker: But still, having done what they did and if they actually were without power, you can't unscramble the facts and say that they might have been something different had they known that they didn't have the power.
Hilbert P. Zarky: Well, certainly, the Tax Court can't unscramble it and say, “Well, had they known they had no power and had all these things, they still would have given them 100% certificate. Neither the Tax Court nor the Court of Claims nor this Court can say what the administrators would just think why discretion entrusted to them. How they would have answer that question had it been opposed in the context that the taxpayers would oppose this case.”
Hugo L. Black: How long was it after the Act was passed on to any contractor challenge the power of the Government or the Board to do this?
Hilbert P. Zarky: The first challenge as I recall took place in 1946 or 1947, when the Graphite Company came into the District Court herein said, "Mandamus, the War Production Board to issue a certificate."
Hugo L. Black: And during that time, has the board been issuing this certificates per part?
Hilbert P. Zarky: That's right. They had been issuing them per part and taxpayers did bargain. For example, Allen-Bradley got a certificate for 25% and went back and said, “We won't construct the plant under these circumstances. We won't proceed.” And the Government --
Hugo L. Black: When it was -- what was it increased to then?
Hilbert P. Zarky: It was increased to 80% and then they did go ahead. The first --
Hugo L. Black: What -- when was that first complaint?
Hilbert P. Zarky: That complaint was contemporaneously back in the fall of 1943 or the winter of 1943.
Felix Frankfurter: Mr. Zarky --
Earl Warren: But they didn't complain in the Court, did they?
Hilbert P. Zarky: They didn't complain in Court.
Earl Warren: That was in the (Inaudible) back and forth.
Hilbert P. Zarky: And they didn't complain when they got the 80% certificate.
Earl Warren: Yes.
Hilbert P. Zarky: They apparently were satisfied with it.
Earl Warren: Now, they got that plant in 1943.
Hilbert P. Zarky: In 1943.
Earl Warren: And they brought this suit in 1955.
Hilbert P. Zarky: In -- I think they filed a refund claim in 1953 or 1954.
Earl Warren: Yes.
Hilbert P. Zarky: I can't recall the exact date.
Earl Warren: 1954.
Hilbert P. Zarky: May I -- may I continue to -- to answer completely Justice Black so that that mandamus case Judge Pine said, “no, this statute " and we read the decision there differently. The taxpayer, "This statute is broad enough to permit the administrators to issue a certificate for 35 or 45 or whatever percentage they find is necessary in the interest of the national defense and I cannot mandamus them to issue you 100% certificate and that decision was affirmed by the Court of Appeals here in 1949. Then to go further in 1950 --
Felix Frankfurter: Before you move on, from the Graphite case, is it important to the Court -- the decision in the Graphite litigation and this -- this is important certainly to the National Lead case, this position Mr. Riemer has one understanding of it and the Court of Appeals has another. Now, what I want to know from you is this, since you're talking about this case. He indicated here, Mr. Riemer -- I've looked at the two opinions (Inaudible) Am I wrong in saying this that mandamus was brought, Judge Pine decided on the merits that the statute, and more particularly the regulation allowed partial certification. There was then an appeal to the Court of Appeals and the Court of Appeals confirmed on the opinion of Judge Pine went along the dissent by Judge Wilbur Miller on the merit.
Hilbert P. Zarky: On the merits as to what the statute meant, but as I say, it hadn't been worst for the Government had Judge Pine said, “No, I can't read the statute as the Government does. I'm sure Judge Pine will have or at least he would have been correct on appeal if he hadn't would not have mandamus the issuance of 100% certificate." He would have said, "I'm without power to exercise that discretion. I must remand to the War Production Board.”
Felix Frankfurter: And then (Voice Overlap)
Hilbert P. Zarky: -- until -- I'm sorry.
Felix Frankfurter: (Inaudible) if he was without power to entertain mandamus, he would have just --
Hilbert P. Zarky: Dismissed.
Felix Frankfurter: -- thrown the case out.
Hilbert P. Zarky: Correct.
Felix Frankfurter: And the Court of Appeals wouldn't judged that as on the merits considering as Judge Wilbur Miller indicated the issue really was, whether the regulation was ruled in terms of the statute.
Hilbert P. Zarky: I think the answer is obvious as the why taxpayers didn't litigate this. They knew that the decision was foreclosed. The Court of Appeals here, the only Court that could have ruled on it had dealt with the merits and said, “No, the Government's right. The War Production Board properly acts when it does this.”
William O. Douglas: It seemed to have a second ground also that the -- it couldn't act and it happens to be showing that the Board had acted on demurrer (Inaudible)
Hilbert P. Zarky: Well, I think Judge Pine said that on mandamus, he would construe the statute as broadly as he ought to because unless he took a strict construction, he ought not to mandamus to the administrative official. But let us pretend as I said that Judge Pine had said giving the statute the broader scrutiny if Congress has denied the officials have power to do this. He wouldn't have issued 100% certificate. I'm sure he would have anticipated this Court's decisions in Holly Hill and Idaho Power and said, “I must remand it. There's a residual area of discretion left for the Board. They must exercise it, not us, not I.”
William J. Brennan, Jr.: And does that -- does that mean that if this certificate isn't good for 30 -- it isn't good for 100%, it isn't good for the 35% and they must go back?
Hilbert P. Zarky: Well, we're -- we -- we --
William J. Brennan, Jr.: Did you raise that question?
Hilbert P. Zarky: No, sir. We are commanded and we -- to -- by regulations that the certificate is conclusive evidence of what it certified and we recognize that 35% of the cost of this or 80% or 85, whatever these various certificates read is subject to amortization. But Your Honor has really put your finger on one of the weak points of the taxpayer's case because if you take their contention and you decide them logically, they're coming in, they say, “The War Production Board issued us a certificate, but they acted illegally.” And the Tax Court could well have said, “Well, if it's illegal you have no certificate. Now where are you Mr. Taxpayer?”
William J. Brennan, Jr.: That -- that hasn't been --
Hilbert P. Zarky: No, sir. We concede that -- that they are entitled to the deduction based upon the percentage, which the War Production Board did certify.
William J. Brennan, Jr.: Yes.
Hilbert P. Zarky: We --
William J. Brennan, Jr.: But if -- if they -- if they say -- assume that we should say here that the War -- the War Production Board only has a power to issue 100%.
Hilbert P. Zarky: Or zero.
Speaker: Or -- or it isn't.
Hilbert P. Zarky: Yes.
Speaker: Then what -- what happens in a case like that?
Hilbert P. Zarky: Well, Your Honor raises a -- a difficult problem of this in the past with these cases. We have and the court below conceded that the taxpayers are entitled to the deduction which they did take in their returns based on the percentages which the War Production Board had certified.But if this Court should say that the War Production Board had no authority to do this.
Speaker: To issue 35%.
Hilbert P. Zarky: You will throw -- you will throw into confusion literally millions of certificates involving billions of dollars of taxpayer's who may still have open years because the Commissioner made them say you have no certificate. You're entitled to no amortization and you get no tax deduction on this basis. Now, you go get yourself a certificate.
William O. Douglas: Now the -- the Second Circuit is quoted of it without answering that first question.
Hilbert P. Zarky: Well, it was, yes. It wasn't required.
William O. Douglas: Now, what is your position on that assuming that the -- that the Board does not have this authority to issue anything except 100% certificate? What then about this case?
Hilbert P. Zarky: I say on this case, with our concessions as to their being entitled to the amount they actually certified, that neither the Tax Court nor the Court of Claims could undertake to exercise that discretion, which the War Production would have had on very proper legal standard of 100% or no certificate because they certainly have not said you're entitled to 100% and we don't know what the War Production would have said had it been told 100% or denied. They might well have denied these certificates.
William J. Brennan, Jr.: Well, I wonder if that has to follow if the determinant is whether they found that this particular construction was in the national interest and upon such a finding, they're automatically followed 100%.
Hilbert P. Zarky: No, Your Honor, because this construction -- and I don't ban these words as I said before, to Mr. Justice Harlan but let -- let me choose a different word to say to make myself clear.
William J. Brennan, Jr.: Well, I'm -- I'm at proceeding now on the premise that we will define that the only authority that the War Production Board had was to issue 100% certificate --
Hilbert P. Zarky: Yes.
William J. Brennan, Jr.: -- which is a consequence --
Hilbert P. Zarky: Yes.
William J. Brennan, Jr.: -- of a finding that the facility was necessary in the National Defense and at each of these instances and indeed wherever any certificate was issued, there was a finding that the facility was needed in the national defense, was it not?
Hilbert P. Zarky: Well, let -- let me change the words or just make myself clear because I don't mean to -- to slice words to find them, but let us pick factory S. And let me use the word “essential to the war effort” to indicate a plant, which we had had or in the -- in the --
William J. Brennan, Jr.: Is that a finding added?
Hilbert P. Zarky: Sir?
William J. Brennan, Jr.: Was that the finding?
Hilbert P. Zarky: Well, that's -- that's not part of the finding, but that was part of -- of what judgment they had to have under the Executive Order that these facilities had to be necessary for the war effort. That's the first point. They can't be necessary in the interest of the national defense until they're necessary in the war effort. Now, the next question is when this taxpayer applies for a certificate, is it in the interest of the national defense that these facilities which are essential to the war be constructed by this taxpayer at this price. They could have said we do need this factory. It is in the interest of the war effort essential to the war effort. The Reconstruction Finance plant or the Government itself direct can purchase this plant, it can contract for its acquisition, it can -- it can contain this plant with Government ownership. Now, we have a plant, which is essential for the war effort, but if the war plant defense corporation or if the Government or other financing had build this plant, it was obvious they own the plant when the war was over with and as the plant was let's say was worth a million dollars and constructed and then three quarters a million beyond the end of the war, the Government will have three quarters of a million dollars they could realize that.
William J. Brennan, Jr.: Except that this is a question of power as Mr. Justice Harlan suggested to you earlier, they may have had those alternatives, but once having committed themselves to the alternative of having it built by this taxpayer, if -- as a consequence automatically they'll follow the 100%. Now they may have thought they could make it 35% or 25% or something else. What can the Government do about it? That's a matter of power.
Hilbert P. Zarky: Well, let's go -- let's go back and pose us a situation so it was but really test it. Let us say that immediately upon being issued a certificate, the taxpayer protested because I want 100%. They say no, goes into District Court and ask where I would think to be proper in the District Court, are the (1) one of the statute doesn't allow this and (2) since it doesn't allow it, please remand to the War Production Board and let's pretend the District Court --
William J. Brennan, Jr.: Well, that my -- my difficulty with that argument, Mr. Zarky, is if it's a matter of power, what difference does it make whether or not someone did or did not go under the District Court to test whether they could do something as to the 100%? If they had power upon --
Hilbert P. Zarky: Isn't --
William J. Brennan, Jr.: -- the finding of in the interest to national defense, 100% or nothing, that's the end of it, isn't it?
Hilbert P. Zarky: But there's no question if they had power to decide 100% or nothing. The question is do they have the power to decide 35%?
William J. Brennan, Jr.: All right. I said, if the only power was to decide 100% or nothing and they committed to this taxpayer, that's the end of it, isn't it?
Hilbert P. Zarky: No, I -- I think not. Let's -- let's go back to the District Court, that litigation I'm describing and the District Court remanded to the War Production Board said, ”You must issue 100% certificate or no certificate. I won't tell you how to exercise your judgment, but please exercise it.” And then they would sit down and they would study this application. They would weigh all the various factors that had to be weighed. Was it worthwhile to the Government to issue a certificate for 100% or would it be really in the interest of the national defense and that was what their ultimate guiding principle to have the Government build it and say (Voice Overlap) --
William J. Brennan, Jr.: Listen, aren't -- aren't you suggesting that if all I'd to be done the first instance, the Government was privileged to make a mistake as to the scope of its power. But if it did, the taxpayer's helpless if he didn't protest at the time.
Hilbert P. Zarky: A -- at least he's helpless in this tax proceeding because --
Felix Frankfurter: Do you mean -- he isn't helpless if I may intervene provided the agency is -- is in existence that can exercise the discretion.
Hilbert P. Zarky: Correct.
Felix Frankfurter: Your situation, this situation differs from the Holly Hill because the agency that was found to have made an erroneous determinant was to that existence to make a correct determination.
Hilbert P. Zarky: More than that, Justice Frankfurter --
Felix Frankfurter: He has -- he has the taxpayer has no choice of having the agency say 100% because there's no agency to make it.
Hilbert P. Zarky: Well, let's assume the agency --
Felix Frankfurter: But is that -- so therefor the conclusion follows that -- that he's out of luck and Uncle Sam which is the enterprise having put the agency out of business now says too bad that power which you -- which we had in which the opportunity which you had to get 100%, you haven't got because I abolished my agency.
Hilbert P. Zarky: No. Oh, no Justice Frankfurter. I'd go further than that. I say the change in situation has resulted from this lapse of twelve years makes those different than Holly Hill. If contemporaneously and it has nothing to do whether it was the agency in existence or -- or not. They had -- if contemporaneously they had gone to the agency, these possibilities I mentioned were existing at that time. The Government could have built it. The Government could have gone to Congress.But today, that's no longer possible. (Voice Overlap) --
Hugo L. Black: (Voice Overlap) -- a part of the Act which gives the Government -- gave the Government that alternative?
Hilbert P. Zarky: Sir?
Hugo L. Black: Have you quoted the part of the Act which gave the Government that alternative?
Hilbert P. Zarky: The alternative of --
Hugo L. Black: Doing it itself or give it -- letting the companies do it.
Hilbert P. Zarky: I -- I quoted the -- the part of the instruction for example that summarized that.
Hugo L. Black: Yes.
Hilbert P. Zarky: I don't quote the basic statutory authority for constructing Government plants. No, we -- we don't have that. But that existed under the Defense Production Act, I believe. There are many enactments giving the Government power to use various facilities for Government financing.
Hugo L. Black: I thought -- as I recall the history of the Act was that companies were slow about building because they would not -- had not been given the right to tax exemption or immunity. That controversy ran sometime, was finally settled as I recall it by a statute, which provided that the Government could wrap tax immunity, which you have cited -- have -- have quoted and at the same time left the Government the power on -- was it designed to do so. It didn't make the right kind of contracts for the Government to build it itself.
Hilbert P. Zarky: Yes. That wasn't in the Revenue Act but all that was actually explained at the time of the amortization provisions were put before Congress when Secretary Stimson -- others came to testify. They described the various ways the Government hopes in an overall picture from the Government -- from the private --
Hugo L. Black: Now, may I ask you one other question about what's been asked of you about the -- what you -- what would result from a holding. Statement when possible -- holding is that the Government here has foreclosed them from raising that question because it does not give the right -- yet they did not have the right by mandamus to get a remedy to -- to get the situation remedy. If it'd be true that the Board may find that this was necessary and essential under the Act, that was enough to make it legally imperative that a -- a certificate for 100% be given. Why isn't that the classical kind of case in which mandamus lies to perform a plain legal union that only assumption that the Government's made their finding, which -- what one does and the Commission Board has nothing left to do, but perform a plain legal duty, giving them 100% immunity or whatever -- whatever you call it. Why isn't that the kind of case that's always been held in every kind of Court to justify the issues for mandamus?
Hilbert P. Zarky: If that were this case, mandamus (Inaudible)
Hugo L. Black: All right. Now, if that's true and we are to decide it on that basis, what do you say if that's the fact, that they stood by and did not exercise that right and took a claim, built a plan under a situation where it looked like they were -- the Government was making its contracts on one basis and then long after the time had passed when the Government did protect itself, they come in and challenge the holding. Does that have anything to do with the question of their right? Is the question of the right to mandamus involved in that situation?
Hilbert P. Zarky: Well, I think Justice Black that the answer I'll give to you is about the same I was going to give to Justice Frankfurter's as to why Holly Hill, in that aspect of Holly Hill doesn't apply here. And that is this. That the situation has changed with the passage of time, the acceptance of the certificate and the Government stating that the taxpayer did what it did consciously. In other words, Justice Frankfurter had given a direct attack at that point -- point. Had he asked Judge Pine to remand the matters to War Production Board for an exercise of its discretion?
Hugo L. Black: Why would they dare to ask him to remand it if the premise on which the question was asked you is correct. It was a plain legal duty because of what had been done already in the past to give them the 100% exemption instead of the 35%?
Hilbert P. Zarky: Oh, I'm -- I'm sorry that's correct. I did not make myself clear. I said, if that were this case, mandamus would lie but it's not this case. They did not determine that these facilities were 100% necessary. They determined only --
Felix Frankfurter: But partial haven't -- it's I think there's a misunderstanding between you if I may say (Inaudible) namely, if they have to certify 100% and it is practical to mention the case of a mandamus, but they could certify either a hundred or nothing.
Hilbert P. Zarky: Then, perhaps I did not understand him fully. If there --
Hugo L. Black: And -- and they, having certified a part and not certified either on the -- the companies have held those certificates through the years until the time when the Government cannot certify all or nothing.
Hilbert P. Zarky: Or the Government could still certify all because the -- the Powers of War Production Board residually lie in the Secretary of Commerce.
Felix Frankfurter: They do today?
Hilbert P. Zarky: They do today.
Felix Frankfurter: Then I -- then -- then I'd like to put to you the difficulty that -- that I could see you have with Holly if -- and I can assure you that that is the case that's very congenial to my mind.
Hilbert P. Zarky: I understand, sir and that's why --
Felix Frankfurter: (Voice Overlap)
Hilbert P. Zarky: I would like to -- I'm sorry --
Felix Frankfurter: Like what -- but that kind of reference back to an administrative agency, which has exceeded its powers must be added the time that it should have exercised its powers legally. In other words, that's a prophetic judgment -- a retrospective judgment, administrative judgment. And if there still is power today with the Secretary of Commerce, then please tell me why he should exercise a retrospective judgment, i.e., what the Board would have done if contemporaneously it kept within its alleged powers.
Hilbert P. Zarky: That's I would -- that I would --
Felix Frankfurter: That's the question you have to answer me who's very hospitable to the suggestion of Holly Hill.
Hilbert P. Zarky: In Holly Hill, when the matter was remanded to the administrator and he presumably made a correct definition of the exemption within the proper legal standard, everybody stood in the same position they would have stood had he done so originally and no one was harmed.
Hugo L. Black: Status quo was not altered.
Hilbert P. Zarky: Status quo was not altered by the passage of time.Now, what I suggest is that the status quo her has very much altered by the passage of time. In other words --
Felix Frankfurter: But this taxpayer is responsible for that alteration.
Hilbert P. Zarky: Oh, yes, yes.
Felix Frankfurter: Why is this, because he didn't pursue his remedy?
Hilbert P. Zarky: At that time because the choice when I make myself clear.
Felix Frankfurter: He did it just as soon as he learned --
Hilbert P. Zarky: Only --
Felix Frankfurter: -- that why it was somebody else or somebody had established roots of which -- whatever it is had established rights for him.
Hilbert P. Zarky: He knew precisely the moment he got his certificate that his tax deduction was going to be limited.
Felix Frankfurter: But he thought they had filed to do that.
Hilbert P. Zarky: That's right. But whether it was a mistake of law, a mistake of fact or what have you.
Felix Frankfurter: Well, have you seen a lot of those two together?
Hilbert P. Zarky: Well, I -- I do in this respect Justice Frankfurter because if the taxpayer who's let the time left by not being aware of his legal rights. The only point I want to make is this. Had time not intervened, the Government contemporaneously could have built a substitute plan of its own and the Government could have had the value or the full for utility. Obviously that is no longer possible.
Hugo L. Black: What could it do now?
Hilbert P. Zarky: It can't do anything today. The other thing is --
Felix Frankfurter: But the Secretary of Commerce could say today, looking back we know they wouldn't have done that at the time and wouldn't have given them a hundred percent.
Hilbert P. Zarky: It would be very difficult --
Felix Frankfurter: What then applies to prophetic powers? I agree with you, but -- but that maybe the Secretary of Commerce has got it.
Hilbert P. Zarky: (Voice Overlap) --
Hugo L. Black: (Voice Overlap) has required to hold it and present it doesn't it?
Hilbert P. Zarky: (Inaudible) importance likewise that the regulations at that time said that, “No certificate of necessity will be issued unless prior to the construction of the facility an application has denied.” This was precisely reversed. The facilities have already been constructed. And the third important thought I'd like to leave is, it's no longer possible to go to Congress for curative legislation. At that time the War Production Board could have gone to Congress and said the Courts have told us to make yes or no answers. We find that we cannot satisfy the interest of the national defense by yes or no answers. Kindly give us the authority to issue 35%.
Felix Frankfurter: The only -- the only legislative opportunity that's left is to go and get a private deal to make up what the Courts have given us.
Speaker: Did you ask --
Hilbert P. Zarky: Do you have a question Justice Harlan?
Speaker: No.
Earl Warren: (Inaudible)
Hilbert P. Zarky: Thank you.